THE THIRTEENTH COURT OF APPEALS

                                   13-19-00502-CV


              SOUTH TEXAS BRAIN & SPINE INSTITUTE, P.A. D/B/A
                   SOUTH TEXAS BRAIN & SPINE CENTER
                                   v.
                 BAY AREA HEALTHCARE GROUP, LTD. D/B/A
                    CORPUS CHRISTI MEDICAL CENTER


                                 On Appeal from the
                    117th District Court of Nueces County, Texas
                         Trial Cause No. 2019DCV-1339-B


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed.        The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

appellant.

      We further order this decision certified below for observance.

December 19, 2019